

EXHIBIT 10.3


HOMEFEDERAL BANK
DIRECTOR DEFERRED FEE AGREEMENT


WHEREAS THIS AGREEMENT AMENDS AND RESTATES the prior HomeFederal Bank Directors
Deferred Compensation Plan (the “Plan”) between the HomeFederal Bank and the
Director effective April 1, 1992, as amended by the First Amendment dated
February 18, 1993, the Second Amendment effective June 1, 1992, and the Third
Amendment effective July 1, 1996 (collectively, the Plan, the First Amendment
and the Second Amendment are referred to as the “Prior Agreement”), this
DIRECTOR DEFERRED FEE AGREEMENT (the “Agreement”) is made this _______ day of
________________, 2005, by HOMEFEDERAL BANK (the “Bank”), a federally-chartered
bank located in Columbus, Indiana and David W. Laitinen (the “Director”). The
purpose of this Agreement is to encourage the Director to remain a member of the
Bank’s Board of Directors. 
  
Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Beneficiary” means each designated person, or the estate of a deceased
Director, entitled to benefits, if any, upon the death of the Director
determined pursuant to Article 6.



1.2
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Director completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.



1.3
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.4
“Code” means the Internal Revenue Code of 1986, as amended.



1.5
“Corporation” means Home Federal Bancorp or its successor.



1.6
“Deferral Account” means the balance of the Director’s accumulated fee
deferrals, plus accrued interest.



1.7
“Distribution Period Crediting Rate” means a rate equal to 2.00% over the
average yield on the 10-year Treasury Bond for the month prior to commencement
of benefit payments, provided that such crediting rate shall not be more than
12.00%, nor less than 8.00%.



1.8
“Early Termination” means Separation from Service before Normal Benefit Age for
reasons other than death or Termination for Cause.



1.9
“Effective Date” means January 1, 2006.



1.10
“Normal Benefit Age” means the Director attaining age sixty (60).


--------------------------------------------------------------------------------





1.11
“Plan Administrator” means the plan administrator described in Article 8.



1.12
“Plan Year” means the calendar year.



1.13
“Pre-Distribution Period Crediting Rate” means an annual rate equal to the
trailing 3-year average ROE, provided such average ROE shall not exceed 12.00%,
nor be less than 8.00%. For example, the rate for 2006 will be the average ROE
for 2003, 2004, and 2005.



1.14
“Prescribed Form of Payment” shall mean one hundred eighty (180) equal monthly
installments. Interest shall be credited on the unpaid Deferral Account balance
during the payment period at an annual rate equal to the Distribution Period
Crediting Rate, compounded monthly. The Distribution Period Crediting Rate shall
be set at the inception of the payment period and shall not be adjusted
thereafter.



1.15
“ROE” means the average return on equity, as reported in the published financial
statements of the Corporation.



1.16
“Rollover Balance” means the balance of $283,661 from the Prior Agreement.



1.17
“Secretary” means the Secretary of the United States Department of the Treasury.



1.18
“Separation from Service” means that the Director’s service, as a director and
independent contractor, to the Bank and any member of a controlled group as
defined in Section 414 of the Code to which the Bank belongs, has terminated for
any reason, other than by reason of a leave of absence approved by the Bank or
the death of the Director.



1.19
“Termination for Cause” has that meaning set forth in Section 7.1.



Article 2
Relationship of this Agreement to the Prior Agreement


Inasmuch as all amounts payable to or on behalf of the Director under this
Agreement were accrued and vested under the Prior Agreement prior to January 1,
2005, it is the express intent of this Agreement that:


(a)    this Agreement and the Prior Agreement shall not be subject to Section
409A of the Code;


(b)    no provision of this Agreement shall be enforceable with respect to the
vested accrued benefit of the Directors as of December 31, 2004, to the extent
it would constitute a “material modification” under Treasury Regulation section
1.409A-6(a)(4);


(c)    to the extent any benefit is deemed to have accrued or vested on or after
January 1,2005, this Agreement shall be deemed to be amended to the extent
minimally necessary to comply with Section 409A of the Code; and


(d)    except for the elimination of payment in the event of the Director’s
disability, the timing

2

--------------------------------------------------------------------------------



    and form of payment of benefits reflected in this Agreement are intended to
be the same as provided in the Prior Agreement (and shall be so interpreted).




Article 3
Deferral Account


3.1
Crediting. The Bank shall credit to the Director’s Deferral Account the
following amounts:




 
3.1.1
Rollover. The Rollover Balance from the Prior Agreement.




 
3.1.2
Interest. On the last day of each month and continuing until the commencement of
benefit payments, interest shall be credited on the unpaid Deferral Account
balance at an annual rate equal to the Pre-Distribution Period Crediting Rate,
compounded monthly.



3.2
Statement of Accounts. The Plan Administrator shall provide to the Director,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the Deferral Account balance.



3.3
Accounting Device Only. The Deferral Account is solely a device for measuring
amounts to be paid under this Agreement. The Deferral Account is not a trust
fund of any kind. The Director is a general unsecured creditor of the Bank for
the distribution of benefits. The benefits represent the mere Bank promise to
pay such benefits. The Director's rights are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by the Director's creditors.



Article 4
Distributions During Lifetime


4.1
Normal Retirement Benefit. Upon the Director reaching Normal Benefit Age, the
Bank shall pay to the Director the benefit described in this Section 4.1 in lieu
of any other benefit under this Article.




 
4.1.1
Amount of Benefit. The benefit under this Section 4.1 is the Deferral Account
balance at the Director's Normal Benefit Age.




 
4.1.2
Distribution of Benefit. The Bank shall pay the benefit to the Director in the
Prescribed Form of Payment commencing as of the first day of the month following
the Director’s Normal Benefit Age.



4.2
Early Termination Benefit. In the event of the Director’s Early Termination, the
Bank shall pay to the Director the benefit described in this Section 4.2 in lieu
of any other benefit under this Article.




 
4.2.1
Amount of Benefit. The benefit under this Section 4.2 is the Deferral Account


3

--------------------------------------------------------------------------------



    balance at the Director’s Normal Benefit Age.



 
4.2.2
Distribution of Benefit. The Bank shall pay the benefit to the Director in the
Prescribed Form of Payment commencing on the first day of the month following
the Director’s Normal Benefit Age.



4.3
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary and to the extent this Agreement is subject to Section
409A of the Code, if the Director is considered a “specified employee” under
Section 409A of the Code and regulations thereunder, benefit distributions that
qualify as a "separation from service" under Section 409A of the Code and
regulations thereunder may not commence earlier than six (6) months after the
date of such separation from service. In the event this Section 4.3 applies, the
Prescribed Form of Payment shall be deemed to have commenced when it otherwise
would have and any monthly payments that may not be made during the first six
(6) months following separation from service shall be paid in a lump sum as of
the first month payment is permitted.



Article 5
Distributions at Death


5.1
Death During Active Service. If the Director dies while in active service to the
Bank, the Bank shall pay to the Beneficiary the greater of the Deferral Account
or $539,393. This benefit shall be paid to the Beneficiary, in the Prescribed
Form of Payment commencing on the first day of the month following receipt by
the Bank of the Director’s death certificate.



5.2
Death During Distribution of a Benefit. If the Director dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall pay to the Beneficiary the remaining benefits at
the same time and in the same amounts as they would have been paid to the
Director had the Director survived.



5.3
Death After Separation from Service But Before Benefit Distributions Commence.
If the Director is entitled to benefit distributions under this Agreement, but
dies prior to the commencement of said benefit distributions, the Bank shall pay
to the Beneficiary the same benefits that the Director was entitled to prior to
death except that the benefit distributions shall commence on the first day of
the month following receipt by the Bank of the Director’s death certificate.



Article 6
Beneficiaries


6.1
Beneficiary. Each Director shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement to a
Beneficiary upon the death of the Director. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Bank in which the Director participates.


4

--------------------------------------------------------------------------------



6.2
Beneficiary Designation Change. The Director shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Director's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Director or if the Director names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Director shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Director and accepted by the
Plan Administrator prior to the Director’s death.



6.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



6.4
No Beneficiary Designation. If the Director dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Director, then
the Director’s spouse shall be the designated Beneficiary. If the Director has
no surviving spouse, the benefits shall be made to the personal representative
of the Director's estate.



6.5
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Director and the Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.



Article 7
General Limitations


7.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement that is in
excess of the Director’s Deferrals (i.e. Deferral Account minus interest
credited thereon) if Director’s service is terminated by the Board or by the
Bank's shareholder(s) for:




 
(a)
Gross negligence or gross neglect of duties to the Bank; or

 
(b)
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Director’s service to the Bank; or

 
(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Director's service and resulting in
an adverse effect on the Bank; or


5

--------------------------------------------------------------------------------




 
(d)
Issuance of a final removal or prohibition order issued by a state or federal
banking agency with jurisdiction over the Bank.



7.2
No Withdrawal Election. Except as expressly provided herein, the Director may
not elect, at any time, to withdraw any portion of the Deferral Account
balance. 



Article 8
Administration of Agreement






8.1    Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all ques-tions including interpretations of this
Agreement, as may arise in connection with the Agreement.


8.2    Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.


8.3    Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.


8.4    Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.


8.5    Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the death
or Separation from Service of the Director, and such other pertinent information
as the Plan Administrator may reasonably require.


Article 9
Claims and Review Procedures


9.1
Claims Procedure. The Director or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:




 
9.1.1
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Bank a written claim for the benefits.


6

--------------------------------------------------------------------------------






 
9.1.2
Timing of Bank Response. The Bank shall respond to such claimant within 90 days
after receiving the claim. If the Bank determines that special circumstances
require additional time for processing the claim, the Bank can extend the
response period by an additional 90 days by notifying the claimant in writing,
prior to the end of the initial 90-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Bank expects to render its decision.




 
9.1.3
Notice of Decision. If the Bank denies part or all of the claim, the Bank shall
notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 
(a)
The specific reasons for the denial,

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based,

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed, and

 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures.



9.2
Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:




 
9.2.1
Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.




 
9.2.2
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Bank shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits.




 
9.2.3
Considerations on Review. In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.




 
9.2.4
Timing of Bank Response. The Bank shall respond in writing to such claimant
within 60 days after receiving the request for review. If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank can extend the response period by an additional 60 days by notifying the
claimant in writing, prior to the end of the initial 60-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.


7

--------------------------------------------------------------------------------




 
9.2.5
Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth:

 
(a)
The specific reasons for the denial,

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based, and

 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.



Article 10
Amendments and Termination


10.1
Amendment.  This Agreement may be amended only by a written agreement signed by
the Bank and the Director.  Provided, however, that the Bank may amend this
Agreement to conform with legislative requirements or written directives to the
Bank from its banking regulators.



10.2
Termination. This Agreement may be terminated only by a written agreement signed
by the Bank and the Director.  Upon such termination, the Deferral Account
balance shall be paid to the Director in the form and at the earliest possible
time as specified in this Agreement and permitted under Section 409A of the Code
and any applicable subsequent authority.



Article 11
Miscellaneous


11.1
Binding Effect. This Agreement shall bind the Director and the Bank and their
beneficiaries, survivors, executors, administrators and transferees.



11.2
No Guarantee of Service. This Agreement is not a contract for services. It does
not give the Director the right to remain a director of the Bank, nor does it
interfere with the Bank's or Bank shareholder(s)' right to discharge the
Director. It also does not require the Director to remain a director nor
interfere with the Director's right to separate from service at any time.



11.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



11.4
Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement. The Director
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority(ies).



11.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of Indiana, except to the extent preempted by the laws of the
United States of America.


8

--------------------------------------------------------------------------------





11.6
Unfunded Arrangement. The Director and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Director's life or other informal funding asset
is a general asset of the Bank to which the Director and the Beneficiary have no
preferred or secured claim.



11.7
Reorganization. The Bank shall not merge or consolidate into or with another
Bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.



11.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Director as to the subject matter hereof. No rights are granted to
the Director by virtue of this Agreement other than those specifically set forth
herein.



11.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural



11.10
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.



11.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



11.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



11.13
Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:


9

--------------------------------------------------------------------------------






 
HomeFederal Bank
   
501 Washington St.
   
P.O. Box 408
   
Columbus, IN 47201-6229
 

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 


Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.




IN WITNESS WHEREOF, the Director and the Bank have signed this Agreement as of
__________________________, 2005.






DIRECTOR:
BANK:
         
HOMEFEDERAL BANK
       
By:
 
David W. Laitinen
     
Title:
 


10